Exhibit 10.1


AMENDMENT NO. 2 TO
SUBSERVICING AGREEMENT
This AMENDMENT NO. 2 TO SUBSERVICING AGREEMENT (“Amendment No. 2”), dated as of
March 8, 2017 by and between New Residential Mortgage LLC (the
“Owner/Servicer”), and Ditech Financial LLC (“Ditech” or the “Subservicer” and
together with Servicer, the “Parties”).
RECITALS
WHEREAS, the Parties entered into that certain Subservicing Agreement, dated as
of August 8, 2016, as amended (“Subservicing Agreement”); and
WHEREAS, Residential Credit Solutions, Inc. (“RCS”) entered into a certain
servicing transfer agreement, dated May 15, 2007 (the “2005-2 STA”), by and
among Aames Mortgage Investment Trust 2005-2, Aames Capital Corporation, and
others, pursuant to which the servicing rights and obligations under that
certain Transfer and Servicing Agreement, dated as of May 1, 2005 (the “2005-2
Servicing Agreement”), were transferred and assigned to RCS;
WHEREAS, RCS entered into a certain servicing transfer agreement, dated May 15,
2007 (the “2005-3 STA”), by and among Aames Mortgage Investment Trust 2005-3,
Aames Capital Corporation, and others, pursuant to which the servicing rights
and obligations under that certain Transfer and Servicing Agreement, dated as of
August 1, 2005 (the “2005-3 Servicing Agreement”), were transferred and assigned
to RCS;
WHEREAS, the Owner/Servicer and RCS have entered into an agreement pursuant to
which the servicing rights (the “AMIT MSRs”) under each of the 2005-2 Servicing
Agreement and the 2005-3 Servicing Agreement (collectively, the “AMIT Servicing
Agreements”, and the mortgage loans serviced thereunder, the “AMIT Portfolio”)
shall be transferred and assigned from RCS to Owner/Servicer;
WHEREAS, the Owner/Servicer desires to have Ditech subservice the AMIT Portfolio
pursuant to the Subservicing Agreement; and
WHEREAS, the Parties desire to amend the Subservicing Agreement to (i)
supplement Exhibit B to the Subservicing Agreement to add a new schedule of
subservicing fees relating to the AMIT MSRs that will be subserviced by Ditech
under the Subservicing Agreement; and (ii) provide that the AMIT Portfolio shall
be subserviced by Ditech pursuant to the Subservicing Agreement and the AMIT
Servicing Agreements.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:
I.
Article I of the Agreement is hereby amended by inserting the following new
definitions in the appropriate alphabetical order:

2005-2 Servicing Agreement: That certain servicing transfer agreement, dated May
15, 2007, by and among RCS, Aames Mortgage Investment Trust 2005-2, Aames
Capital Corporation, and others, pursuant to which the servicing rights and
obligations under that certain Transfer and Servicing Agreement, dated as of May
1, 2005, were transferred and assigned to RCS.
2005-3 Servicing Agreement: That certain servicing transfer agreement, dated May
15, 2007, by and among RCS, Aames Mortgage Investment Trust 2005-3, Aames
Capital Corporation, and others, pursuant to which the servicing rights and
obligations under that certain Transfer and Servicing Agreement, dated as of
August 1, 2005, were transferred and assigned to RCS.
AMIT Portfolio: The Mortgage Loans serviced under the AMIT Servicing Agreements.
AMIT Servicing Agreements: Collectively, the 2005-2 Servicing Agreement and the
2005-3 Servicing Agreement.
Prior Ditech Serviced MSRPA: Collectively, any mortgage servicing rights
purchase agreement executed by Owner/Servicer and any seller of servicing rights
whereby the Subservicer is servicing/subservicing the mortgage loans related to
such servicing rights immediately prior to the acquisition of such servicing
rights by the Owner/Servicer, including but not limited to the Ditech MSRPA, WCO
MSRPA and the RCS MSRPA.
Private Investor: Any Person (other than Fannie Mae, Freddie Mac, Ginnie Mae,
HUD, FHA, USDA, VA or any State Agencies) that owns the related Mortgage Loans
and/or REO Properties, in each case, exclusive of the related Servicing Rights.
Private Investor Guides: The Servicing Agreement of a Private Investor
identified by the Owner/Servicer to the Subservicer on the related
Acknowledgement Agreement related to the Mortgage Loans attached to Schedule I
of such Acknowledgment Agreement, whereby the Subservicer shall comply with any
and all (i) servicing, cooperation, reporting and servicing transfer
requirements and (ii) servicing qualifications, in each case, set forth in such
Servicing Agreement of such Private Investor (which may be amended from time to
time) with respect to each of the related Servicing Rights purchased by the
Owner/Servicer subject to such Servicing Agreement, in the same manner as if
such terms, conditions, qualifications and covenants were set forth in this
Agreement notwithstanding that such servicing, cooperation, reporting, servicing
transfer and qualification requirements are obligations of the Owner/Servicer
under the related Servicing Agreement of such Private Investor.
RCS: Residential Credit Solutions, Inc.
RCS MSRPA: That certain Bulk Agreement for the Purchase and Sale of Mortgage
Servicing Rights Agreement dated February 17, 2017 by and among the
Owner/Servicer and RCS.
RCS Portfolio: The Mortgage Loans related to the Servicing Rights acquired by
the Owner/Servicer pursuant to the RCS MSRPA.
WCO: Walter Capital Opportunity, LP
WCO MSRPA: That certain Bulk Agreement for the Purchase and Sale of Mortgage
Servicing Rights Agreement dated November 10, 2016 by and among Marix Servicing
LLC, the Owner/Servicer, Walter Capital Opportunity Corp. and WCO.
II.
The following definitions contained in Article I of the Agreement are hereby
amended by deleting in their entirety and replacing with the following (modified
text underlined for review purposes):

Agency: Fannie Mae, Freddie Mac, Ginnie Mae, HUD, FHA, USDA, VA, Private
Investors and State Agencies, as applicable.
Agency Guidelines: The Fannie Mae Guides, Freddie Mac Guide, Ginnie Mae Guide,
FHA Regulations, USDA Regulations, VA Regulations, any Private Investor Guides,
as applicable, as such Agency Guidelines may be modified from time to time or
enacted subsequent to the date of this Agreement, and any other applicable
agreements, rules, regulations, directives, announcements, bulletins and
instructions of the applicable Agency, Private Investor or Insurer relating to
the servicing or subservicing of the Mortgage Loans, including any delegated
authority and variances permitted by the related Agency or, solely with respect
to any Mortgage Loan in which the Investor is a Private Investor, the related
Private Investor.
Investor or Investors: With respect to any Mortgage Loan, Fannie Mae, Freddie
Mac, any Private Investor or Ginnie Mae as applicable.
Prior Ditech Serviced Loans: Any Mortgage Loan in which the Subservicer serviced
the related Mortgage Loans immediately prior to the acquisition of the related
Servicing Rights by the Owner/Servicer pursuant to any Prior Ditech Serviced
MSRPA.
Sale Date: With respect to each Mortgage Loan to be subserviced pursuant to this
Agreement, the related date in which the Owner/Servicer acquires all economic
right, title and interest in and to the related Servicing Rights.
Transfer Date: With respect to any particular Mortgage Loan, the date on which
Subservicing of the Mortgage Loan is transferred to the Subservicer and the
Subservicer commences Subservicing such Mortgage Loan pursuant to this
Agreement, which date shall be set forth on the related Acknowledgement
Agreement, if any, or otherwise the date on which the servicing of such Mortgage
Loan is boarded on the Subservicer’s servicing system following the
identification of such Mortgage Loan pursuant to Section 2.1; provided that,
notwithstanding the foregoing, solely with respect to the Prior Ditech Serviced
Loans, the Transfer Date for such Prior Ditech Serviced Loans shall be (i) the
Sale Date (as defined in the Ditech MSRPA) with respect to the Servicing Rights
acquired by the Owner/Servicer from the Ditech MSRPA, (ii) the Transfer Date (as
defined in the WCO MSRPA) with respect to the Servicing Rights acquired by the
Owner/Servicer from the WCO MSRPA and (iii) with respect to any other Prior
Ditech Serviced MSRPA, the applicable date set forth therein in which the
Owner/Servicer acquires all economic right, title and interest in and to the
related Servicing Rights.
III.
The second sentence of the first paragraph of Section 2.1 of the Agreement is
hereby amended by deleting in its entirety and replacing with the following
(modified text underlined for review purposes):

Except for any Mortgage Loans in which the related Servicing Rights were
purchased under any Prior Ditech Serviced MSRPA, prior to each Transfer Date,
the Owner/Servicer shall deliver by electronic transmission to the Subservicer a
data tape identifying the Mortgage Loans to be included under this Agreement on
such Transfer Date, which Mortgage Loans shall thereby be deemed to be subject
to the terms of the Agreement.
IV.
Section 2.2(e) of the Agreement is hereby amended by deleting in its entirety
and replacing with the following (modified text underlined for review purposes):

Notwithstanding any provision in this Agreement to the contrary, with respect to
any Mortgage Loan for which an Agency (other than any Private Investor) is the
Investor, to the extent any provision in this Agreement is inconsistent with the
applicable Agency Guidelines, the applicable Agency Guidelines shall control. To
the extent any provision in this Agreement is inconsistent with any Private
Investor Guides, the Subservicer shall (i) promptly notify the Owner/Servicer of
such inconsistency and (ii) seek the Owner/Servicer's approval and direction on
how the Subservicer shall service the applicable Mortgage Loans in light of such
inconsistency.
V.
Reporting. Section 2.7 of the Subservicing Agreement is hereby amended by
deleting “.” at the end of Section 2.7(n) and replacing it with “;”, and adding
the following new clauses immediately following clause (n):

(o)    Provide the Owner/Servicer and each Private Investor with the servicing
reports required in the applicable Private Investor Guides with respect to the
applicable pool of Mortgage Loans serviced in accordance therewith. In addition,
the Subservicer shall provide any and all documentations or reports required in
the applicable Private Investor Guides to the applicable trustee, master
servicer or other parties to the applicable Private Investor Guides;
(p)    Provide the Owner/Servicer with the Subservicer's "stop advance" policies
and "clawback" policies relating to Servicing Advances and/or P&I Advances and
any other policies requested by the Owner/Servicer. To the extent the
Owner/Servicer directs the Subservicer to modify any "stop advance" policies,
"clawback" policies and/or other policies related to any Mortgage Loans or
subset of Mortgage Loans serviced under this Agreement, the Subservicer shall
promptly revise such policies in accordance with the Owner/Servicer's
instructions within thirty (30) calendar days of Owner/Servicer's direction;
provided that such instructions do not conflict with the applicable Agency
Guidelines; provided further, to the extent any instructions do conflict with
the applicable Agency Guidelines, the Subservicer shall promptly notify the
Owner/Servicer of such conflict.
VI.
Amendment to Exhibit B. Exhibit B to the Subservicing Agreement is modified and
amended by adding thereto Schedule 2 to Exhibit B attached to this Amendment No.
2 as Attachment 1. The subservicing fees set forth on Schedule 2 to Exhibit B
shall only apply to the AMIT Portfolio.

VII.
Limited Effect. Except as amended hereby, the Subservicing Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment No. 2 need not be made in the Subservicing Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Subservicing Agreement, any reference in any of such items to the Subservicing
Agreement being sufficient to refer to the Subservicing Agreement as amended
hereby.

VIII.
Counterparts. This Amendment No. 2 may be executed by each of the parties hereto
on any number of separate counterparts, each of which shall be an original and
all of which taken together shall constitute one and the same instrument.
Signatures of the Parties transmitted by facsimile or .pdf shall be deemed to
have the same effectiveness as if they are original signatures for all purposes.

IX.
Defined Terms. Any terms capitalized but not otherwise defined herein shall have
the respective meanings set forth in the Subservicing Agreement.

X.
Governing Law. This Amendment No. 2 shall be construed in accordance with the
laws of the State of New York and the obligations, rights, and remedies of the
parties hereunder shall be determined in accordance with such laws without
regard to conflict of laws doctrine applied in such state (other than Section
5-1401 or 5-1402 of the New York General Obligations Law which shall govern).

[Signature page follows]



IN WITNESS WHEREOF, the Parties have executed this Amendment No. 2 as of the
date first above written.


NEW RESIDENTIAL MORTGAGE LLC (Owner/Servicer)


By: New Residential Investment Corp., its managing member


 


By:
/s/ Nicola Santoro, Jr.
 


Name:
Nicola Santoro, Jr.
 


Title:
Chief Financial Officer
 











DITECH FINANCIAL LLC (Subservicer)




By:    /s/ Anthony N. Renzi            


Name: Anthony N. Renzi                


Title:     President                    




